DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-4 directed to Species non-elected without traverse.  Accordingly, claims 2-4 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Cancel claims 2-4.
Allowable Subject Matter
Claims 1 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art failed to disclose or reasonably suggest the claimed semiconductor package particularly characterized by a frame provided on the base plate and surrounding the transistor and the matching circuit substrate, wherein the frame is a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant contends that:
[T]he Office’s interpretation that the “surrounding” part of this feature is satisfied by Hasegawa’s second layer 32 is unreasonable because no part of the elements relied upon from Hasegawa for the recited transistor and the matching circuit substrate are between portions of the second layer 32 in such a way that they are enclosed or encircled by second layer 32. (see Applicant’s 12/3/2021 “Reply,” page 6)
This argument is persuasive. Examiner has adopted this interpretation of the term “surrounding” and understands it to mean that the recited transistor and matching circuit substrate are between portions of the frame in such a way that they are enclosed or encircled by the frame (i.e. sharing a same plane).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,926,371 discloses (see FIG. 1) a semiconductor package comprising: a base plate (42); a chip (40) provided on the base plate; and a frame (46) provided on the base plate and surrounding the transistor and the matching circuit substrate, wherein the frame is a single integral piece, a screwing portion (hole containing 64a-c) is provided in the frame, and a size of the base plate is smaller than that of the frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896